                                                                                 1 Wyeth E. Burrows (State Bar No. 203851)
                                                                                     Wburrows@wshblaw.com
                                                                                 2 Zhasmina Y. Kolarova (State Bar No. 328751)
                                                                                     zkolarova@wshblaw.com
                                                                                 3 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                     501 West Broadway, Suite 1200
                                                                                 4 San Diego, California 92101
                                                                                     Wburrows@wshblaw.com
                                                                                 5 Phone: 619-849-4900 ♦ Fax: 619-849-4950

                                                                                 6 Attorneys for Defendant, WESTERN DENTAL SERVICES, INC.

                                                                                 7

                                                                                 8                                 UNITED STATES DISTRICT COURT
                                                                                 9         EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                                                                                10

                                                                                11 KIMBERLEE PRINGLE,                                 No. 2:19-cv-02190-MCE-DB
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12                     Plaintiff,                     STIPULATED PROTECTIVE
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                                                                      ORDER
                                                                                13            v.
                                                 Attorneys at Law




                                                                                14 WESTERN DENTAL SERVICES,
                                                                                     INC.,
                                                                                15
                                                                                                       Defendant.
                                                                                16

                                                                                17

                                                                                18            1.       In this Protective Order, the words set forth below shall have the
                                                                                19 following meanings:

                                                                                20            a.       “Proceeding” means the above-entitled proceeding, Kimberlee Pringle
                                                                                21 v. Western Dental Services, Inc., U.S.D.C. Eastern District of California,

                                                                                22 Sacramento Division, Case No. 2:19-cv-02190-MCE-DB.

                                                                                23            b.       “Court” means the judge to which this Proceeding may be assigned,
                                                                                24 including Court staff participating in such proceedings.

                                                                                25            c.       “Confidential” means any information which is in the possession of a
                                                                                26 Designating Party who believes in good faith that such information is entitled to

                                                                                27 confidential treatment under applicable law.

                                                                                28 / / /

                                                                                     LEGAL:10218-0032/13704784.1                   -1-
                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                 1            d.       “Confidential Materials” means any Documents, Testimony or
                                                                                 2 Information as defined below designated as “Confidential” pursuant to the

                                                                                 3 provisions of this Protective Order.

                                                                                 4            e.       “Designating Party” means the Party that designates Materials as
                                                                                 5 “Confidential.”

                                                                                 6            f.       “Disclose” or “Disclosed” or “Disclosure” means to reveal, divulge,
                                                                                 7 give, or make available Materials, or any part thereof, or any information contained

                                                                                 8 therein.

                                                                                 9            g.       “Documents” means (i) any “Writing,” “Original,” and “Duplicate” as
                                                                                10 those terms are defined by Federal Rules of Evidence Rule 1001, which have been

                                                                                11 produced in discovery in this Proceeding by any person, and (ii) any copies,
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12 reproductions, or summaries of all or any part of the foregoing.
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13            h.       “Information” means the content of Documents or Testimony.
                                                 Attorneys at Law




                                                                                14            i.       “Testimony” means all depositions, declarations or other testimony
                                                                                15 taken or used in this Proceeding.

                                                                                16            2.       The Designating Party shall have the right to designate as
                                                                                17 “Confidential” any Documents, Testimony or Information that the Designating Party

                                                                                18 in good faith believes to contain non-public information that is entitled to

                                                                                19 confidential treatment under applicable law. Plaintiff, Kimberlee Pringle, has

                                                                                20 designated all AT&T cell phone records since May 31, 2018 until present, to be

                                                                                21 deemed "Confidential" because the records will disclose phone numbers of non-

                                                                                22 parties to this action.

                                                                                23            3.       The entry of this Protective Order does not alter, waive, modify, or
                                                                                24 abridge any right, privilege or protection otherwise available to any Party with

                                                                                25 respect to the discovery of matters, including but not limited to any Party’s right to

                                                                                26 assert the attorney-client privilege, the attorney work product doctrine, or other

                                                                                27 privileges, or any Party’s right to contest any such assertion.

                                                                                28 / / /

                                                                                     LEGAL:10218-0032/13704784.1                   -2-
                                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                 1            4.       Any Documents, Testimony or Information to be designated as
                                                                                 2 “Confidential” must be clearly so designated before the Document, Testimony or

                                                                                 3 Information is Disclosed or produced. The parties may agree that the case name and

                                                                                 4 number are to be part of the “Confidential” designation. The “Confidential”

                                                                                 5 designation should not obscure or interfere with the legibility of the designated

                                                                                 6 Information.

                                                                                 7            a.       For Documents (apart from transcripts of depositions or other pretrial
                                                                                 8 or trial proceedings), the Designating Party must affix the legend “Confidential” on

                                                                                 9 each page of any Document containing such designated Confidential Material.
                                                                                10            b.       For Testimony given in depositions the Designating Party may either:
                                                                                11            i.       identify on the record, before the close of the deposition, all
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12 “Confidential” Testimony, by specifying all portions of the Testimony that qualify
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13 as “Confidential;” or
                                                 Attorneys at Law




                                                                                14            ii.      designate the entirety of the Testimony at the deposition as
                                                                                15 “Confidential” (before the deposition is concluded) with the right to identify more

                                                                                16 specific portions of the Testimony as to which protection is sought within 30 days

                                                                                17 following receipt of the deposition transcript. In circumstances where portions of the

                                                                                18 deposition Testimony are designated for protection, the transcript pages containing

                                                                                19 “Confidential” Information may be separately bound by the court reporter, who

                                                                                20 must affix to the top of each page the legend “Confidential,” as instructed by the

                                                                                21 Designating Party.

                                                                                22            c.       For Information produced in some form other than Documents, and for
                                                                                23 any other tangible items, including, without limitation, compact discs or DVDs, the

                                                                                24 Designating Party must affix in a prominent place on the exterior of the container or

                                                                                25 containers in which the Information or item is stored the legend “Confidential.” If

                                                                                26 only portions of the Information or item warrant protection, the Designating Party,

                                                                                27 to the extent practicable, shall identify the “Confidential” portions.

                                                                                28 / / /

                                                                                     LEGAL:10218-0032/13704784.1                    -3-
                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                 1            5.       The inadvertent production by any of the undersigned Parties or non-
                                                                                 2 Parties to the Proceedings of any Document, Testimony or Information during

                                                                                 3 discovery in this Proceeding without a “Confidential” designation, shall be without

                                                                                 4 prejudice to any claim that such item is “Confidential" and such Party shall not be

                                                                                 5 held to have waived any rights by such inadvertent production. In the event that any

                                                                                 6 Document, Testimony or Information that is subject to a "Confidential" designation

                                                                                 7 is inadvertently produced without such designation, the Party that inadvertently

                                                                                 8 produced the document shall give written notice of such inadvertent production

                                                                                 9 within twenty (20) days of discovery of the inadvertent production, together with a
                                                                                10 further copy of the subject Document, Testimony or Information designated as

                                                                                11 "Confidential" (the "Inadvertent Production Notice"). Upon receipt of such
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12 Inadvertent Production Notice, the Party that received the inadvertently produced
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13 Document, Testimony or Information shall promptly destroy the inadvertently
                                                 Attorneys at Law




                                                                                14 produced Document, Testimony or Information and all copies thereof, or, at the

                                                                                15 expense of the producing Party, return such together with all copies of such

                                                                                16 Document, Testimony or Information to counsel for the producing Party and shall

                                                                                17 retain only the "Confidential" designated Materials. Should the receiving Party

                                                                                18 choose to destroy such inadvertently produced Document, Testimony or

                                                                                19 Information, the receiving Party shall notify the producing Party in writing of such

                                                                                20 destruction within ten (10) days of receipt of written notice of the inadvertent

                                                                                21 production. This provision is not intended to apply to any inadvertent production of

                                                                                22 any Information protected by attorney-client or work product privileges. In the event

                                                                                23 that this provision conflicts with any applicable law regarding waiver of

                                                                                24 confidentiality through the inadvertent production of Documents, Testimony or

                                                                                25 Information, such law shall govern.

                                                                                26            6.       In the event that counsel for a Party receiving Documents, Testimony
                                                                                27 or Information in discovery designated as "Confidential" objects to such designation

                                                                                28 with respect to any or all of such items, said counsel shall advise counsel for the

                                                                                     LEGAL:10218-0032/13704784.1                  -4-
                                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                 1 Designating Party, in writing, of such objections, the specific Documents,

                                                                                 2 Testimony or Information to which each objection pertains, and the specific reasons

                                                                                 3 and support for such objections (the "Designation Objections"). Counsel for the

                                                                                 4 Designating Party shall have thirty (30) days from receipt of the written Designation

                                                                                 5 Objections to either (a) agree in writing to de-designate Documents, Testimony or

                                                                                 6 Information pursuant to any or all of the Designation Objections and/or (b) file a

                                                                                 7 motion with the Court seeking to uphold any or all designations on Documents,

                                                                                 8 Testimony or Information addressed by the Designation Objections (the

                                                                                 9 “Designation Motion”). Pending a resolution of the Designation Motion by the
                                                                                10 Court, any and all existing designations on the Documents, Testimony or

                                                                                11 Information at issue in such Motion shall remain in place. The Designating Party
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12 shall have the burden on any Designation Motion of establishing the applicability of
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13 its “Confidential” designation. In the event that the Designation Objections are
                                                 Attorneys at Law




                                                                                14 neither timely agreed to nor timely addressed in the Designation Motion, then such

                                                                                15 Documents, Testimony or Information shall be de-designated in accordance with the

                                                                                16 Designation Objection applicable to such material.

                                                                                17            7.       Access to and/or Disclosure of Confidential Materials designated as
                                                                                18 “Confidential” shall be permitted only to the following persons:

                                                                                19                     a.          The Court and any Party to the Action;
                                                                                20                     b.          (1) Attorneys of record in the Proceedings and their affiliated
                                                                                21                     attorneys, paralegals, clerical and secretarial staff employed by such
                                                                                22                     attorneys who are actively involved in the Proceedings and are not
                                                                                23                     employees of any Party. (2) In-house counsel to the undersigned Parties
                                                                                24                     and the paralegal, clerical and secretarial staff employed by such
                                                                                25                     counsel. Provided, however, that each non-lawyer given access to
                                                                                26                     Confidential Materials shall be advised that such Materials are being
                                                                                27                     Disclosed pursuant to, and are subject to, the terms of this Stipulation
                                                                                28                     and Protective Order and that they may not be Disclosed other than
                                                                                     LEGAL:10218-0032/13704784.1                        -5-
                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                 1                     pursuant to its terms;
                                                                                 2                     c.          Those officers, directors, partners, members, employees and
                                                                                 3                     agents of all non-designating Parties that counsel for such Parties deems
                                                                                 4                     necessary to aid counsel in the prosecution and defense of this
                                                                                 5                     Proceeding; provided, however, that prior to the Disclosure of
                                                                                 6                     Confidential Materials to any such officer, director, partner, member,
                                                                                 7                     employee or agent, counsel for the Party making the Disclosure shall
                                                                                 8                     deliver a copy of this Stipulation and Protective Order to such person,
                                                                                 9                     shall explain that such person is bound to follow the terms of such Order,
                                                                                10                     and shall secure the signature of such person on a statement in the form
                                                                                11                     attached hereto as Exhibit A;
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12                     d.          Court reporters in this Proceeding (whether at depositions,
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13                     hearings, or any other proceeding);
                                                 Attorneys at Law




                                                                                14                     e.          Any deposition, trial or hearing witness in the Proceeding who
                                                                                15                     previously has had access to the Confidential Materials, or who is
                                                                                16                     currently or was previously an officer, director, partner, member,
                                                                                17                     employee or agent of an entity that has had access to the Confidential
                                                                                18                     Materials;
                                                                                19                     f.          Any deposition or non-trial hearing witness in the Proceeding who
                                                                                20                     previously did not have access to the Confidential Materials; provided,
                                                                                21                     however, that each such witness given access to Confidential Materials
                                                                                22                     shall be advised that such Materials are being Disclosed pursuant to, and
                                                                                23                     are subject to, the terms of this Stipulation and Protective Order and that
                                                                                24                     they may not be Disclosed other than pursuant to its terms;
                                                                                25                     g.          Outside experts or expert consultants consulted by the
                                                                                26                     undersigned Parties or their counsel in connection with the Proceeding,
                                                                                27                     whether or not retained to testify at any oral hearing; provided, however,
                                                                                28                     that prior to the Disclosure of Confidential Materials to any such expert
                                                                                     LEGAL:10218-0032/13704784.1                        -6-
                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                 1                       or expert consultant, counsel for the Party making the Disclosure shall
                                                                                 2                       deliver a copy of this Stipulation and Protective Order to such person,
                                                                                 3                       shall explain its terms to such person, and shall secure the signature of
                                                                                 4                       such person on a statement in the form attached hereto as Exhibit A. It
                                                                                 5                       shall be the obligation of counsel, upon learning of any breach or
                                                                                 6                       threatened breach of this Stipulation and Protective Order by any such
                                                                                 7                       expert or expert consultant, to promptly notify counsel for the
                                                                                 8                       Designating Party of such breach or threatened breach; and
                                                                                 9                       h.        Any other person that the Designating Party agrees to in writing.
                                                                                10            8.         Confidential Materials shall be used by the persons receiving them only
                                                                                11 for the purposes of preparing for, conducting, participating in the conduct of, and/or
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12 prosecuting and/or defending the Proceeding, and not for any business or other
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13 purpose whatsoever.
                                                 Attorneys at Law




                                                                                14                  9.        Any Party to the Proceeding (or other person subject to the terms of
                                                                                15       this Stipulation and Protective Order) may ask the Court, after appropriate notice
                                                                                16       to the other Parties to the Proceeding, to modify or grant relief from any
                                                                                17       provision of this Stipulation and Protective Order.
                                                                                18            10.             Entering into, agreeing to, and/or complying with the terms of this
                                                                                19 Stipulation and Protective Order shall not:

                                                                                20                       a.     Operate as an admission by any person that any particular
                                                                                21                       Document, Testimony or Information marked “Confidential” contains or
                                                                                22                       reflects trade secrets, proprietary, confidential or competitively sensitive
                                                                                23                       business, commercial, financial or personal information; or
                                                                                24                       b.     Prejudice in any way the right of any Party (or any other person
                                                                                25                       subject to the terms of this Stipulation and Protective Order):
                                                                                26                                 i.    To seek a determination by the Court of whether any
                                                                                27                                 particular Confidential Material should be subject to protection as
                                                                                28                                 “Confidential” under the terms of this Stipulation and Protective
                                                                                     LEGAL:10218-0032/13704784.1                         -7-
                                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                                 1                                 Order; or
                                                                                 2                                 ii.   To seek relief from the Court on appropriate notice to all
                                                                                 3                                 other Parties to the Proceeding from any provision(s) of this
                                                                                 4                                 Stipulation and Protective Order, either generally or as to any
                                                                                 5                                 particular Document, Material or Information.
                                                                                 6            11.      Any Party to the Proceeding who has not executed this Stipulation and
                                                                                 7 Protective Order as of the time it is presented to the Court for signature may

                                                                                 8 thereafter become a Party to this Stipulation and Protective Order by its counsel’s

                                                                                 9 signing and dating a copy thereof and filing the same with the Court, and serving
                                                                                10 copies of such signed and dated copy upon the other Parties to this Stipulation and

                                                                                11 Protective Order.
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12            12.      Any Information that may be produced by a non-Party witness in
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13 discovery in the Proceeding pursuant to subpoena or otherwise may be designated
                                                 Attorneys at Law




                                                                                14 by such non-Party as “Confidential” under the terms of this Stipulation and

                                                                                15 Protective Order, and any such designation by a non-Party shall have the same force

                                                                                16 and effect, and create the same duties and obligations, as if made by one of the

                                                                                17 undersigned Parties hereto. Any such designation shall also function as a consent by

                                                                                18 such producing Party to the authority of the Court in the Proceeding to resolve and

                                                                                19 conclusively determine any motion or other application made by any person or Party

                                                                                20 with respect to such designation, or any other matter otherwise arising under this

                                                                                21 Stipulation and Protective Order.

                                                                                22            13.      If any person subject to this Stipulation and Protective Order who has
                                                                                23 custody of any Confidential Materials receives a subpoena or other process

                                                                                24 (“Subpoena”) from any government or other person or entity demanding production

                                                                                25 of Confidential Materials, the recipient of the Subpoena shall promptly give notice

                                                                                26 of the same by electronic mail transmission, and phone call to counsel of record for

                                                                                27 the Designating Party, and shall furnish such counsel with a copy of the Subpoena.

                                                                                28 Upon receipt of this notice, the Designating Party may, in its sole discretion and at

                                                                                     LEGAL:10218-0032/13704784.1                        -8-
                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                 1 its own cost, move to quash or limit the Subpoena, otherwise oppose production of

                                                                                 2 the Confidential Materials, and/or seek to obtain confidential treatment of such

                                                                                 3 Confidential Materials from the subpoenaing person or entity to the fullest extent

                                                                                 4 available under law. The recipient of the Subpoena may not produce any

                                                                                 5 Documents, Testimony or Information pursuant to the Subpoena prior to the date

                                                                                 6 specified for production on the Subpoena.

                                                                                 7            14.      Nothing in this Stipulation and Protective Order shall be construed to
                                                                                 8 preclude either Party from asserting in good faith that certain Confidential Materials

                                                                                 9 require additional protection. The Parties shall meet and confer to agree upon the
                                                                                10 terms of such additional protection.

                                                                                11            15.      If, after execution of this Stipulation and Protective Order, any
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12 Confidential Materials submitted by a Designating Party under the terms of this
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13 Stipulation and Protective Order is Disclosed by a non-Designating Party to any
                                                 Attorneys at Law




                                                                                14 person other than in the manner authorized by this Stipulation and Protective Order,

                                                                                15 the non-Designating Party responsible for the Disclosure shall bring all pertinent

                                                                                16 facts relating to the Disclosure of such Confidential Materials to the immediate

                                                                                17 attention of the Designating Party.

                                                                                18            16.      This Stipulation and Protective Order is entered into without prejudice
                                                                                19 to the right of any Party to knowingly waive the applicability of this Stipulation and

                                                                                20 Protective Order to any Confidential Materials designated by that Party. If the

                                                                                21 Designating Party uses Confidential Materials in a non-Confidential manner, then

                                                                                22 the Designating Party shall advise that the designation no longer applies.

                                                                                23            17.      The Parties shall meet and confer regarding the procedures for use of
                                                                                24 Confidential Materials at trial and shall move the Court for entry of an appropriate

                                                                                25 order.

                                                                                26            18.      Nothing in this Stipulation and Protective Order shall affect the
                                                                                27 admissibility into evidence of Confidential Materials, or abridge the rights of any

                                                                                28 person to seek judicial review or to pursue other appropriate judicial action with

                                                                                     LEGAL:10218-0032/13704784.1                    -9-
                                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                 1 respect to any ruling made by the Court concerning the issue of the status of

                                                                                 2 Protected Material.

                                                                                 3            19.      This Stipulation and Protective Order shall continue to be binding after
                                                                                 4 the conclusion of this Proceeding and all subsequent proceedings arising from this

                                                                                 5 Proceeding, except that a Party may seek the written permission of the Designating

                                                                                 6 Party or may move the Court for relief from the provisions of this Stipulation and

                                                                                 7 Protective Order. To the extent permitted by law, the Court shall retain jurisdiction

                                                                                 8 to enforce, modify, or reconsider this Stipulation and Protective Order, even after

                                                                                 9 the Proceeding is terminated.
                                                                                10            20.      Upon written request made within thirty (30) days after the settlement
                                                                                11 or other termination of the Proceeding, the undersigned Parties shall have thirty (30)
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12 days to either (a) promptly return to counsel for each Designating Party all
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13 Confidential Materials and all copies thereof (except that counsel for each Party may
                                                 Attorneys at Law




                                                                                14 maintain in its files, in continuing compliance with the terms of this Stipulation and

                                                                                15 Protective Order, all work product, and one copy of each pleading filed with the

                                                                                16 Court and one copy of each deposition together with the exhibits marked at the

                                                                                17 deposition), (b) agree with counsel for the Designating Party upon appropriate

                                                                                18 methods and certification of destruction or other disposition of such Confidential

                                                                                19 Materials, or (c) as to any Documents, Testimony or other Information not

                                                                                20 addressed by sub-paragraphs (a) and (b), file a motion seeking an order regarding

                                                                                21 proper preservation of such Materials. To the extent permitted by law the Court

                                                                                22 shall retain continuing jurisdiction to review and rule upon the motion referred to in

                                                                                23 sub-paragraph (c) herein.

                                                                                24            21.      After this Stipulation and Protective Order has been signed by counsel
                                                                                25 for all Parties, it shall be presented to the Court for entry. Counsel agree to be

                                                                                26 bound by the terms set forth herein with regard to any Confidential Materials that

                                                                                27 have been produced before the Court signs this Stipulation and Protective Order.

                                                                                28 The Parties and all signatories to the Certification attached hereto as Exhibit A agree

                                                                                     LEGAL:10218-0032/13704784.1                   -10-
                                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                 1 to be bound by this Stipulation and Protective Order pending its approval and entry

                                                                                 2 by the Court. In the event that the Court modifies this Stipulation and Protective

                                                                                 3 Order, or in the event that the Court enters a different Protective Order, the Parties

                                                                                 4 agree to be bound by this Stipulation and Protective Order until such time as the

                                                                                 5 Court may enter such a different Order. It is the Parties’ intent to be bound by the

                                                                                 6 terms of this Stipulation and Protective Order pending its entry so as to allow for

                                                                                 7 immediate production of Confidential Materials under the terms herein.

                                                                                 8            This Stipulation and Protective Order may be executed in counterparts.
                                                                                 9
                                                                                10 DATED: February 3, 2020                 MARTIN & BONTRAGER, APC
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13                                         By:          / s / NICHOLAS J. BONTRAGER
                                                 Attorneys at Law




                                                                                                                                    G. THOMAS MARTIN, III, ESQ.
                                                                                14                                                  NICHOLAS J. BONTRAGER, ESQ.
                                                                                15                                         Attorney for Plaintiff KIMBERLEE PRINGLE
                                                                                16

                                                                                17

                                                                                18 DATED: February 3, 2020                 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                19

                                                                                20
                                                                                                                           By:          / s/ ZHASMINA Y. KOLAROVA
                                                                                21
                                                                                                                                    WYETH E. BURROWS
                                                                                22                                                  ZHASMINA Y. KOLAROVA
                                                                                                                           Attorneys for Defendant, WESTERN DENTAL
                                                                                23
                                                                                                                           SERVICES, INC.
                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     LEGAL:10218-0032/13704784.1                 -11-
                                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                                 1                                                   ORDER

                                                                                 2            Pursuant to the parties’ stipulation, IT IS SO ORDERED.

                                                                                 3            IT IS FURTHER ORDERED THAT:

                                                                                 4            1. Requests to seal documents shall be made by motion before the same judge who will

                                                                                 5 decide the matter related to that request to seal.

                                                                                 6            2. The designation of documents (including transcripts of testimony) as confidential

                                                                                 7 pursuant to this order does not automatically entitle the parties to file such a document with the

                                                                                 8 court under seal. Parties are advised that any request to seal documents in this district is governed

                                                                                 9 by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a
                                                                                10 written order of the court after a specific request to seal has been made. L.R. 141(a). However, a

                                                                                11 mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12 that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13 the requested duration, the identity, by name or category, of persons to be permitted access to the
                                                 Attorneys at Law




                                                                                14 document, and all relevant information.” L.R. 141(b).

                                                                                15            3. A request to seal material must normally meet the high threshold of showing that

                                                                                16 “compelling reasons” support secrecy; however, where the material is, at most, “tangentially

                                                                                17 related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”

                                                                                18 Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana

                                                                                19 v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).

                                                                                20            4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of

                                                                                21 certain documents, at any court hearing or trial – such determinations will only be made by the

                                                                                22 court at the hearing or trial, or upon an appropriate motion.

                                                                                23            5. With respect to motions regarding any disputes concerning this protective order which

                                                                                24 the parties cannot informally resolve, the parties shall follow the procedures outlined in Local

                                                                                25 Rule 251. Absent a showing of good cause, the court will not hear discovery disputes on an ex

                                                                                26 parte basis or on shortened time.

                                                                                27 ////

                                                                                28 ////

                                                                                     LEGAL:10218-0032/13704784.1                        -12-
                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                 1            6. The parties may not modify the terms of this Protective Order without the court’s

                                                                                 2 approval. If the parties agree to a potential modification, they shall submit a stipulation and

                                                                                 3 proposed order for the court’s consideration.

                                                                                 4            7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement

                                                                                 5 of the terms of this Protective Order after the action is terminated.

                                                                                 6            8. Any provision in the parties’ stipulation that is in conflict with anything in this order is

                                                                                 7 hereby DISAPPROVED.

                                                                                 8 DATED: February 6, 2020                           /s/ DEBORAH BARNES
                                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                                                 9
                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13
                                                 Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     LEGAL:10218-0032/13704784.1                        -13-
                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                 1                                           EXHIBIT A
                                                                                 2                                 NON-DISCLOSURE AGREEMENT
                                                                                 3            I, ____________________________________, understand that information
                                                                                 4 and/or documents which are disclosed to me by counsel of record for

                                                                                 5 _____________________________, which are designated as “Confidential” are

                                                                                 6 CONFIDENTIAL and to be used by me solely to assist in the matter of Kimberlee

                                                                                 7 Pringle v. Western Dental Service, Inc., USDC Eastern District of California,

                                                                                 8 Sacramento Division, Case No. 2:19-cv-02190-MCE-DB.

                                                                                 9            I further understand that the Protective Order entered by the Court, a copy of
                                                                                10 which has been given to me, prohibits me from either using such information or

                                                                                11 documents for any other purpose or disclosing such information or documents to
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12 any person other than counsel of record or persons assisting them.
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13            I further acknowledge that I am not presently a competitor or employed by a
                                                 Attorneys at Law




                                                                                14 competitor of Plaintiffs or Defendants, and will not use any Confidential document,

                                                                                15 transcript or information obtained from any Confidential document or transcript to

                                                                                16 compete with Plaintiffs or Defendants. In accepting disclosure, I agree to be bound

                                                                                17 by the Protective Order and to be subject to the jurisdiction of the U.S.D.C. Eastern

                                                                                18 District of California, Sacramento Division, Case No. 2:19-cv-02190-MCE-DB, for

                                                                                19 the purpose of its enforcement of the Protective Order and the enforcement of my

                                                                                20 obligations under this Non-disclosure Agreement.

                                                                                21

                                                                                22 Dated: ________________________

                                                                                23            ___________________________________
                                                                                24                                             Recipient’s Signature
                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     LEGAL:10218-0032/13704784.1                 -14-
                                                                                                                      STIPULATED PROTECTIVE ORDER
